Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 1 of 8 PageID #: 591



                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


FRANCIS W. CONNER, JR., ET AL.                      :       CIVIL ACTION NO. 19-1390


VERSUS                                              :       JUDGE JAMES D. CAIN, JR.


CHEVRON, USA INC., ET AL.                           :       MAGISTRATE JUDGE KAY


                               MEMORANDUM RULING AND
                             REPORT AND RECOMMENDATION


        Before the court is a Motion to Amend filed by defendants Chevron USA Inc. (“Chevron”),

and Hess Corporation (“Hess”). Doc. 26. The motion is opposed by plaintiffs Francis W. Conner,

Jr., F.W. Conner Jr., Minerals, LLC. (hereafter referred to collectively as “the Conner plaintiffs”)

and the State of Louisiana (“the State”) ex rel. Doc. 31.

        Also before the court is Motion to Remand filed by plaintiffs. Doc. 19. The motion is

opposed by defendants Chevron, Hess, and Northwestern Mutual Life Insurance Company. Docs.

24, 24. This motion has been referred to the undersigned for review, report, and recommendation

in accordance with the provisions of 28 U.S.C. § 636.

        For the reasons stated below, the Motion to Amend [doc. 26] is GRANTED. Furthermore,

 IT IS RECOMMENDED that the Motion to Remand be DENIED and, insofar as that the State

of Louisiana is not a party to this litigation, any reference to the State of Louisiana as a party should

be removed.




                                                   -1-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 2 of 8 PageID #: 592



                                                        I.
                                                BACKGROUND

        The Conner plaintiffs filed an action in the 31st Judicial District Court, Parish of Jefferson

Davis, Louisiana, alleging their property had been damaged by oil and gas exploration and

production activities. Doc. 1, att. 2. Named as defendants were Chevron, Hilcorp Energy

Company, Hess, LLOG Exploration Company LLC, Vernon E. Faulconer Inc., Hunt Oil

Company, and The Northwestern Mutual Life Insurance Company. Id. at 4. The Conner plaintiffs

seek, inter alia, remediation of their property, and the costs associated with such remediation, of

their allegedly contaminated property in Jefferson Davis Parish. Id. at 21-23. They claim they are

entitled to bring a lawsuit on behalf of themselves, the Commissioner, and the State, under La. R.

S. § 30:14 and § 30:16. Id. at 22, 23.

        Chevron and Hess removed the suit to this Court on the basis of diversity jurisdiction. Doc.

1. All other defendants consented to removal. See Id. at att. 6. Plaintiffs seek remand alleging this

Court lacks subject-matter jurisdiction because the State cannot be a citizen of itself for diversity

purposes. Doc. 19. They also argue defendant failed to properly set forth the citizenship of LLOG

Exploration Company LLC. Id.              Defendants Chevron, Hess and Northwestern Mutual Life

Insurance Company oppose remand. Docs. 24, 25. They argue plaintiffs lack the authority to bring

suit in the name of the State of Louisiana and argue that diversity jurisdiction was adequately plead

in the notice of removal. Id. “In an abundance of caution,” however, they seek leave to amend

their notice of removal as it relates to LLOG Exploration Company LLC. Doc. 26. Plaintiffs

oppose leave.1



1
 In their memorandum in support of their Motion to Remand, plaintiffs preemptively oppose any request for leave to
amend. Doc. 19, att. 2, p. 17. Following Chevron and Hess’s request for leave [doc. 26] plaintiffs filed formal
opposition [doc. 31] referring the Court to their arguments as set forth in their remand memorandum. They reiterate
their opposition in their reply in support of their Motion to Remand. Doc. 34.


                                                        -2-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 3 of 8 PageID #: 593



                                             II.
                                       LAW AND ANALYSIS

    A. Motion for Leave

       Amendment of a Notice of Removal is allowed under 28 U.S.C. § 1653 which provides

“[d]efective allegations of jurisdiction may be amended, upon terms, in the trial or appellate

courts.” Once the time limit for initial removal has passed,

           the removing party may amend its notice only to correct defects; it may not
           amend to present new grounds for removal. Davis v. Life Investors Ins. Co.
           of Am., Inc., 214 F.Supp.2d 691, 693–94 (S.D. Miss. 2002) (discussing the
           history of this rule and citing cases); see 28 U.S.C. § 1446(b) (providing a
           time limit for removal of thirty days from date of service). Section 1653 is
           liberally construed, and “technical defects or failure to specifically allege
           citizenship can be cured even in the appellate courts,” Getty Oil Corp. v.
           Ins. Co. of N. Am., 841 F.2d 1254, 1258 n.5 (5th Cir. 1988).

Materials Evaluation & Tech. Corp. v. Mid-Continent Cas. Co., 2011 WL 13217078, at *1 (E.D.

Tex. Feb. 28, 2011).

 According to plaintiffs, Chevron and Hess’s proposed amendment is impermissible and otherwise

untimely because they seek to correct “missing” allegations rather than “defective” ones. Doc. 19,

att. 2, p. 17; doc. 34, pp. 2-5.   Plaintiffs argue that defendants failed to properly identify the

members of Defendant LLOG Exploration Company LLC when, in their notice, they alleged

[d]Defendant LLOG Exploration Company, L.L.C., (“LLOG”) is a limited liability company with

one member, Gerald A. Boelte. Mr. Boelte was at the time the state court action was filed, and is

now, an individual domiciled in Wyoming. Thus, LLOG was at the time the state court action was

filed, and is now, a citizen of Wyoming.” Doc. 19, att. 2, pp. 14-17 (plaintiffs’ argument); Doc.

1, p. 11 (removing defendants’ allegation). Plaintiffs argue that LLOG Exploration Company

LLC’s sole member is actually LLOG Holdings, LLC, whose sole member is Gerald Boelte. Doc.




                                                -3-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 4 of 8 PageID #: 594



19, att. 2, p. 16.2 In essence, the removing defendants failed to insert LLOG Holdings, LLC,

between LLOG Exploration Company, LLC, and Gerald Boelte, a citien of Wyoming, in its

declaration of citizenship.

         Amendment of the notice to properly insert the holding company between the exploration

company and Mr. Boelte is clearly a correction of a defect in the original notice and is not an effort

to present new grounds for removal. For these reasons the Motion to Amend is granted.3

    B. Motion to Remand

         Plaintiffs seek remand alleging this Court lacks subject-matter jurisdiction because the

State cannot be a citizen of itself for diversity purposes. Doc. 19.4

         “‘Federal courts are courts of limited jurisdiction,’ possessing ‘only that power authorized

by Constitution and statute.’” Gunn v. Minton, 133 S.Ct. 1059, 1064 (2013) (citing Kokkonen v.

Guardian Life Ins. Co. of America, 114 S.Ct. 1673, 1675 (1994)). Generally, “any civil action

brought in a State court of which the district courts of the United States have original jurisdiction,

may be removed by the defendant.” 28 U.S.C. § 1441(a). The removing defendant bears the burden

of showing that removal was procedurally proper, and that federal jurisdiction exists. See De

Aguilar v. Boeing Co., 47 F.3d 1404, 1408 (5th Cir.1995).

         The removing defendants cite the § 1332 diversity provision as our sole basis for

jurisdiction in this case. Doc. 1. They allege complete diversity exists between the Conner

plaintiffs and defendants. Id.; Doc. 26, att. 2. They argue that the citizenship of the State should


2
  Plaintiffs also suggest there were actually five members of LLOG Exploration Company, LLC “at least two of which
are Louisiana domiciliaries” relying on a Dun & Bradstreet report. Doc. 19, att. 2, p. 16. Chevron and Hess dispute
this claim. Doc. 24, pp. 7-8. Plaintiffs appear to have abandoned this argument as they offer no evidence that addresses
the Declaration of Gerald A. Boelte that the sole member of LLOG Exploration Company, LLC, is LLOG Holdings,
LLC, of which he, a domiciliary of Wyoming, is the sole member.
3
  This is consistent with our own previous ruling in Henry v. O'Charleys Inc., 861 F.Supp.2d 767 (W.D. La.2012).
4
  Plaintiffs also argue remand is proper because of the error in properly naming the ownership of LLOG Exploration
Company, LLC, but we do not address those claims considering we are allowing amendment of the notice.


                                                          -4-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 5 of 8 PageID #: 595



be disregarded because: (1) the Conner plaintiffs lack authority to bring a suit in the name of

the State [id. at 3-4], or; (2) the State has no interest in this litigation [id. 6-11]. These arguments

are maintained in their opposition to remand [doc. 24, pp. 2-5] incorporated by Northwestern

Mutual Life Insurance Company in its opposition to remand [doc. 25].

        Ordinarily, where a state is a party, there can be no federal jurisdiction based on diversity

of citizenship because a state is not a citizen of itself. See La. v. Union Oil Co. of Cal., 458 F.3d

364, 366 (5th Cir. 2006). Notably however, a party may sue in the name of the State only if he

has statutory authority to do so. Watson v. Arkoma Dev., LLC., 2018 WL 1311208, at *2 (W.D.

La. Feb. 13, 2018); see also Parish of Plaquemines v. Total Petrochemical & Refining USA, Inc.,

64 F. Supp.3d 872, 889 (E.D. La. 2014) (holding Louisiana law does not allow self-appointed

interlopers to institute legal action on behalf of the State without legal authority to do so).

        The Conner plaintiffs cite La. R. S. § 30:16 as its authority to bring this suit ex rel. on

behalf of the State. Doc. 1, att. 2, p. 22. That section allows a person whose interest has been

adversely affected to bring suit to prevent any violations provided in La. R. S. § 30:14. Before

filing the action, the claimant must notify the Louisiana Commissioner of Conservation (“the

Commissioner”) in writing of the violation. Id. If the court holds that injunctive relief should be

granted, the Commissioner “shall be made a party and shall be substituted for the person who

brought the suit and an injunction shall be issued as if the Commissioner had all times been the

complaining party.” La. R. S. § 30:16.

        However, the statute does not grant an interested person authority to sue in the name of the

State. Id. This district has repeatedly found that plaintiffs who bring suit pursuant to La. R.S. §

30:16 lack the statutory authority to sue in the name of the State of Louisiana. Louisiana ex rel.

Tureau v. Bepco, L.P., 2018 WL 6843512 (W.D. La. Oct. 15, 2018); Watson, 2018 WL 1311208;



                                                  -5-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 6 of 8 PageID #: 596



Louisiana ex rel. Guilbeau v. Bepco, L.P., 2018 WL 4869389 (W.D. La. June 18, 2018).

Accordingly, the Conner plaintiffs have no authority to sue on behalf of the state under § 30:16,

and the State is not a proper party.

        Where the state is a “nominal party” its presence does not destroy complete diversity and

the court may disregard the State for purposes of determining diversity jurisdiction. Wolff v. Wolff,

768 F.2d 642, 645 (5th Cir. 1985) (“In determining diversity jurisdiction, . . . the citizenship of

nominal or formal parties who have no real interest in the dispute before the court may be

disregarded, even though they may be required by law or court order to join in the lawsuit.”)

(emphasis added). The State is considered a nominal party where it has no real interest in the

outcome of the litigation. Id. To determine whether the State has a real interest in the litigation

the court considers whether it “can enter a final judgment consistent with equity and good

conscience which would not be in any way unfair or inequitable to [it].’” Acosta v. Master Maint.

& Const. Inc., 452 F.3d 373, 379 (5th Cir. 2006) (quoting Tri-Cities Newspapers, Inc. v. Tri-Cities

Printing Pressmen & Assistants' Local 349, Int'l Printing Pressmen & Assistants' Union of N. Am.,

427 F.2d 325, 327 (5th Cir. 1970)). This decision must be guided by practical considerations.

Union Oil Co. of California, 458 F.3d at 367.

        The Conner plaintiffs argues the State is the real party in interest in this suit. Doc. 19, att.

2, p. 11. This district has repeatedly found that the State has only a general interest in suits brought

by private parties under La. R.S. § 30:16. See Tureau, supra; Watson, supra; Guilbeau, supra.

        At its core, this suit involves a pair of landowners seeking to recover for property damage

and the State is not a real party in interest. Accordingly, as the State is not a real party in interest

and La. R. S. § 30:16 does not authorize the Conner plaintiffs to bring a suit on behalf of the State,

the state should be disregarded for diversity purposes.



                                                  -6-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 7 of 8 PageID #: 597



       Finding complete diversity between the Conner plaintiffs and defendants, we find that we

have jurisdiction and we recommend that the Motion for Remand be denied.

                                                 III.
                                           CONCLUSION

       For the reasons stated above, the Motion to Amend [doc. 26] is GRANTED.

       Furthermore, IT IS RECOMMENDED that the Motion to Remand be DENIED and, as

the State of Louisiana is not a party to this litigation, any reference to the State of Louisiana as a

party be removed.

       Pursuant to 28 U.S.C. § 636(b)(1)(C) and Rule 72(b) of the Federal Rules of Civil

Procedure, the parties have fourteen (14) days from receipt of this Report and Recommendation to

file written objections with the Clerk of Court. Failure to file written objections to the proposed

factual findings and/or the proposed legal conclusions reflected in this Report and

Recommendation within fourteen (14) days of receipt shall bar an aggrieved party from attacking

either the factual findings or the legal conclusions accepted by the District Court, except upon

grounds of plain error. See Douglass v. United Services Automobile Ass’n, 79 F.3d 1415, 1429–30

(5th Cir. 1996).

       THUS DONE this 2nd day of June, 2020.




                                                 -7-
Case 2:19-cv-01390-JDC-KK Document 37 Filed 06/02/20 Page 8 of 8 PageID #: 598




                                      -8-
